Lewis, Chief Justice:
Appellant has appealed, through appointed counsel, from his conviction and sentence of eighteen months for malicious damage to personal property in violation of Section 16-381 of the 1962 Code of Laws, as amended. The charges arose out of the infliction of damage to an automobile of an agent of the South Carolina Tax Commission.
Section 16-381 provides that the punishment for malicious injury to personal property shall be at the discretion of the court unless the injury or loss to the property is less than $50.00, in which latter event the offense is triable in magistrate’s court.
At the trial, photographs were introduced showing injury to hte automobile and, in addition, three written estimates of the damage were allowed in evidence, over appellant’s objection, without the testimony of the persons who made the estimates. Appellant now contends that the admission of the written estimates without the testimony of the persons making them was prejudicial and entitles him to a new trial.
The amount of the loss or injury to the property determined whether appellant would be tried in magistrate’s court where the punishment could not exceed that permitted by law without presentment of a grand jury, or whether he would receive a sentence within the discretion of the court. The question of the amount of the injury to the property, and therefore the jurisdiction of the court to try the offense, was left solely for the jury to determine along with the other factual issues.
The sentence imposed by the court could only be sustained if the damage to the automobile amounted to $50.00 or more *162and the State was required to prove such damage beyond a reasonable doubt. State v. Collins, 188 S. C. 338, 199 S. E. 303.
While the photographs of the automobile constituted some evidence of the damage, the State relied also upon the written estimates. These estimates were hearsay and, as much, inadmissible. The probability of prejudice from their admission is evident.
In vew of the clear probability of error; the judgment is reversed, without oral argument, and the cause remanded for a new trial.*
Ness, Rhodes and Gregory, JJ., concur.
Littlejohn, J., dissents.

 This appeal was originally presented to the Court as an Anders brief.